UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EARL LOWRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (2:02-cr-00013-F-1)


Submitted:   November 29, 2010            Decided:   December 23, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly L. Greene, GREENE & WILSON, P.A., New Bern, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Earl    Lowry       appeals       the    195-month             sentence

imposed by the district court after his case was remanded for a

fourth    sentencing       hearing       so    that    the     district        court       could

reconsider the previously imposed 228-month sentence in light of

Kimbrough v. United States, 552 U.S. 85 (2007) (holding that

sentencing        court    may    vary     below      guideline          range       based    on

disparity between crack and powder cocaine sentencing scheme).

Lowry    argues     that    the     district        court    erred       by    denying       his

request for a downward variance based on issues not relevant to

the crack/cocaine sentencing disparity, and failed to address on

the     merits      his    argument        concerning         disparity             by    either

specifically accepting the current ratio or adopting its own.

We affirm.

             An      appellate           court       reviews        a     sentence           for

reasonableness under an abuse-of-discretion standard.                                    Gall v.

United States, 552 U.S. 38, 51 (2007).                            This review requires

consideration         of     both        the        procedural          and      substantive

reasonableness of a sentence.                 Id.     First, the court must assess

whether    the     district      court     properly     calculated            the    guideline

range,     considered       the     18    U.S.C.       § 3553(a)         (2006)          factors,

analyzed     any      arguments          presented       by        the        parties,       and

sufficiently explained the selected sentence.                           Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

                                               2
individualized         explanation           must       accompany         every     sentence.”);

United    States       v.   Carter,          564       F.3d    325,       330    (4th Cir. 2009)

(same).        An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                                      United

States    v.     Engle,     592    F.3d       495,       500       (4th Cir. 2010)        (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

131 S. Ct. 165 (2010)).

               Lowry    concedes         that          the     district         court    correctly

determined his guideline range, but contends that the district

court failed to address his arguments for a variance, “gave no

reasoned       explanation        as    to    whether         or    not    [it]    accepted      the

sentencing       disparity        between          crack      and     powder      cocaine,”      and

“denied    the     variance       request          on   irrelevant         considerations[.]”

However, the district court clearly stated that it understood

its    authority       to   deviate          from       the    guidelines         based    on    the

continued crack/cocaine sentencing disparity.                               The court did not

reject    the     current    guideline             sentencing         scheme,      but    complied

with     our     mandate     to        reconsider            the    sentence      in     light    of

Kimbrough.

               In Spears v. United States, 129 S. Ct. 840 (2009), the

Supreme        Court    acknowledged           that           Kimbrough         stood     for    the

proposition that sentencing courts have the “authority to vary

                                                   3
from the crack cocaine guidelines based on policy disagreement

with   them,     and     not     simply       based   on    an     individualized

determination     that    they     yield      an   excessive      sentence    in     a

particular case.”        Spears, 129 S. Ct. at 843.               Spears does not

hold that a district court must vary from the guidelines or

state what it believes the ratio should be.                 See id. at 844 (“we

now clarify that district courts are entitled to reject and vary

categorically     from    the    crack-cocaine        Guidelines     based    on    a

policy disagreement with those Guidelines”).

            We   conclude      that    the    district    court   indicated     with

sufficient clarity its response to the parties’ arguments and

that the sentence is procedurally and substantively reasonable.

See United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008)

(applying presumption of substantive reasonableness to within-

guideline sentence).           We therefore affirm the sentence imposed

by the district court.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the     court    and    argument    would    not   aid      the

decisional process.

                                                                          AFFIRMED




                                          4